The judgment of the court was pronounced by
Slidell, J.
It is clear, under the evidence, that the purchaser did not get suck an art'cle as he had a right to suppose he was buying, and, as the inferiority was of a latent character, the internal parts of the bales being inferior to those that were accessible upon the usual examination, we have no hesitation in saying that the defendants are bound to restore a part of the price. The amount awarded by the jury indicates that they did not attribute fraud to the sellers, and we will give them the benefit of the conclusion. But even then the verdict does not appear to us sufficient. The plaintiff should be indemnified to the full extent of the difference between the value at the time of the sale of such an article as he had a right to suppose he was buying, and the value of such an article as he got.
It is therefore, decreed, that, the judgment be so amended as that the plaintiff recover the sum of $525, instead of the sum of $330; and that the defendants pay the costs of this appeal.